Citation Nr: 0207433	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disability secondary to service-connected right knee 
disability.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected postoperative 
residuals of right knee medial meniscus with degenerative 
changes.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of non-displaced fracture of S5, 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964 and from July 1964 to November 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 decision by 
the RO which denied service connection for residuals of a 
fracture of the S5 vertebra secondary to the veteran's 
service-connected right knee disability.  The Board remanded 
the appeal to the RO for additional development in December 
1995.  

While the appeal was on remand, the RO assigned an increased 
evaluation to 30 percent for the veteran's right knee 
disability, effective from February 28, 1997, the date of a 
VA examination.  38 C.F.R. § 3.400(o)(1) (2001).  In October 
1997, the RO granted service connection for residuals of non-
displaced fracture of S5 vertebra secondary to the service-
connected right knee disability, and assigned a 10 percent 
evaluation effective from May 26, 1993, the date of receipt 
of the veteran's original claim.  38 C.F.R. § 3.400 (b)(2)(i) 
(2001).  The veteran appealed the ratings assigned for each 
disability.  In November 2000, a hearing was held at the RO 
before the undersigned, who is a member of the Board 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 2001).  The 
Board remanded the appeal to the RO for additional 
development in February 2001.  

By rating action in August 2000, the RO denied the veteran's 
claim of service connection for a right thumb disability on 
the basis that the claim was not well-grounded.  At the 
direction of the Board, the RO, in June 2001, reajudicated 
and denied the claim of service connection on the merits.  
The veteran perfected an appeal of this issue and requested a 
Travel Board hearing.  As will be explained in the Remand 
section of this document, additional development must be 
undertaken on this issue prior to appellate review.  

Finally, the Board notes that the claims folder contains 
correspondence indicating that the RO prepared and mailed to 
the veteran a statement of the case pertaining to some matter 
related to vocational rehabilitation benefits.  It is not 
apparent, from a review of the claims folder, whether an 
appeal has been perfected as to this issue, as the complete 
correspondence pertaining to any vocational rehabilitation 
issue is undoubtedly filed in a separate vocational 
rehabilitation folder.  While the Board has no indication 
that an appellate issue is currently presented with regard to 
vocational rehabilitation benefits, this matter is referred 
to the RO's attention for review and any further action that 
may be necessary.  


FINDINGS OF FACT

1.  The veteran, without demonstrating good cause, did not 
report for several VA examinations, most recently in 
September 2001, in conjunction with his claims for increased 
ratings.  

2.  The current medial evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to an increased rating for 
his right knee disability.  

3.  The evidence of record since service connection was 
granted shows that the residuals of a non-displaced fracture 
of S5 do not cause more than characteristic pain on motion; 
there is no cord involvement, subluxation, disc space 
narrowing, or evidence of demonstrable deformity, and the 
veteran does not require the use of a brace.  


CONCLUSIONS OF LAW

1.  The veteran's failure to report for scheduled VA 
examinations requires that his claim for an increased rating 
for the right knee disability be denied.  38 U.S.C.A. § 501 
(West 1991); 38 C.F.R. § 3.655 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of non-displaced fracture of S5 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159 and 3.326), 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Part 4, including Diagnostic Codes 5285-5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA medical records show that the veteran was seen on numerous 
occasions for various problems, primarily involving his 
cervical spine, from April 1993 to June 1994.  

On April 23, 1993, the veteran reported that his right knee 
gave way causing him to fall on his right hip three weeks 
earlier.  The veteran described a "burning" pain on the 
lateral aspect of the right leg down to his foot.  On 
examination, reflexes were 1+ in the biceps.  Knee and ankle 
jerk were present, sensation was intact, and strength was 5/5 
in the lower extremities.  There was pain above the right 
sacrum without swelling.  X-ray studies showed a non-
displaced S5 fracture.  The impression was S5 fracture.  

When seen by VA in May 1993, the veteran reported that he had 
neck, back, and sacral pain since a motor vehicle accident in 
April 1993.  X-ray studies showed narrowing at T-10 and T-11, 
bone spurs, and fracture of the 4th and 5th coccygeal 
segments.  In June 1993, the veteran reported that he had 
pain and tightness on the right side of his back radiating 
down to his right hip "like a hot metal rod."  There was 
some tightness in the right trapezius muscle without palpable 
muscle spasm.  

A Motor Vehicle Accident Report received in January 1996, 
shows that the veteran was in an automobile accident on April 
25, 1993.  

In December 1995, the Board, in part, remanded the appeal to 
the RO for additional development on the issue of secondary 
service connection.  The Board directed the RO to assist the 
veteran in obtaining information pertinent to his claim and 
to schedule him for an examination to determine the etiology 
of his back problems.  

The evidentiary record shows that the veteran failed to 
report for scheduled VA examinations on February 27, and 
March 13, 1996, and on July 18, 1997.  In a letter received 
in March 1996, the veteran stated that he would not report 
for a VA examination until he talked to the "Judge" even if 
it meant that his benefits would be denied.   

In response to the veteran's March 1996 letter, the RO, in 
June 1996, informed him that he could contact VA if he had 
any questions or needed assistance in obtaining evidence.  
The veteran was also informed that he could visit the RO's 
office; the veteran was also provided a toll-free number that 
he could call.  

A VA Memorandum, dated in July 1997, indicated that the 
veteran was previously barred from VAMC Decatur, Georgia for 
misconduct, but that he was scheduled for an orthopedic 
examination.  The veteran was informed that he needed to 
check in at the Security office on arrival.  The veteran 
responded that he refused to come to the Medical Center and 
would never return to that facility.  In an effort to 
accommodate the veteran, he was scheduled for an examination 
by a private physician at a local hospital in Atlanta.  The 
fee basis examiner at Emory University's Crawford Long 
Hospital, who had agreed to conduct an examination, declined 
to examine the veteran.  The physician reported that the 
veteran called repeatedly and abused and threatened his staff 
as well as two other doctors.  The veteran was informed by 
letter later in July 1997, that unless he had a private 
physician who would agree to examine him, or if the medical 
records from VAMC Decatur contained evidence not previously 
considered, his claim file would be forwarded to the Board 
for review.  The veteran was asked to provide the name of a 
private orthopedic doctor who would be willing to examine 
him, and that the RO would attempt to arrange an examination 
for the veteran.  

A report of contact dated July 31, 1997, indicates that the 
veteran provided the RO with the name of a private physician, 
and that the RO attempted to contact him and arrange for an 
orthopedic examination.  Another Report of Contact dated 
August 6, 1997, indicates that the named private physician 
was contacted but refused to examine the veteran.  The 
physician stated that he no longer wished to see the veteran 
as a patient.  The report indicated that a decision would be 
made based on the evidence already of record.  

By rating action in August 1997, the RO assigned an increased 
rating to 30 percent for the veteran's right knee disability, 
effective from February 28, 1997, the date of a private 
medical report show evidence of increased disability in the 
right knee.  The veteran disagreed with the 30 percent 
rating.  

A private medical report from S. W. Smith, M.D., dated in 
August 1997 noted the veteran's history of back pain.  The 
examination was primarily directed at the veteran's right 
knee and did not include any clinical findings pertaining to 
the low back disability.  X-ray studies of the lumbosacral 
spine revealed mild osteophytic spurring anteriorly at L5 and 
L4, but no gross abnormalities for a man of his age.  There 
was no subluxation and no narrowing of the disc spaces.  

By rating action in October 1997, service connection was 
established for residuals of non-displaced fracture of S5 
secondary to the service-connected right knee disability.  
The evidence of record shows that the veteran was seen on 
April 23, 1993, for complaints of back pain and a burning 
sensation radiating into the right lower extremity.  X-ray 
studies revealed a non-displaced fracture of S5.  The 
diagnosis was S5 fracture.  

A Report of Contact dated in May 2000, indicates that the RO 
contacted the veteran's representative and advised him of the 
veteran's refusal to report for VA examinations, the evidence 
from which was needed to evaluate the severity of his 
disabilities.  The RO asked the representative to explain to 
the veteran the need for an examination and to try and 
convince the veteran to report for a scheduled VA 
examination.  

A copy of a private x-ray report, received in May 2000, shows 
scoliosis of the thoracolumbar spine with associated 
degenerative changes.  There was no definite acute fracture 
or dislocation seen.  

At a personal hearing at the RO by the undersigned member of 
the Board in November 2000, the veteran testified that he was 
bothered by chronic back and right knee pain on a daily 
basis.  The veteran reported that his main problem with his 
right knee was instability and pain.  The veteran testified 
that he worked part-time, on average of about 30 hours a 
week, 5- 6 hours a day.  (T p.4).  The veteran testified that 
he can bend his knee at a right angle without difficulty, but 
can not squat.  His principal complaint with his back is 
pain.  He has constant pain in his back that it worsens as 
his work day progresses.  He testified that he can bend over 
an pick things off the floor, but that he could not do it on 
a repetitive basis.  (T p. 10).  The veteran testified that 
he could bend over and pick up an object from the floor, 
albeit with pain, but that he couldn't do repetitive bending 
all day long because of the pain.  (T p.10).  The veteran 
also reported that he was never hospitalized for any back 
problems.  

VA medical records associated with the claims file in 
November 2000, show that the veteran was seen on numerous 
occasions for various medical problems from August 1999 to 
September 2000.  The veteran complained of right hip pain, 
but the examiner noted that he was really referring to pain 
in the sacral area of his back.  In August 1999, the veteran 
reported neck and lower back pain after working 5 to 6 hours 
a day.  On examination, there was some mild tenderness over 
the sacrum with no paravertebral muscle tightness.  The 
assessment was low back pain, mild.  The plan was to treat 
the veteran with Motrin.  The veteran called on several 
occasions requesting stronger medications for his back pain.  
The veteran was advised that the doctor would not prescribe 
new medications without seeing the patient first.  

Copies of x-ray studies from Piedmont Medical Center dated in 
June 2000, show findings consistent with degenerative disc 
disease at L3-L4 and L4-L5 in conjunction with multilevel 
facet hypertrophy.  

A copy of an MRI report from Piedmont Medical Center dated in 
August 2000, received from the veteran in December 2000, 
shows broad based protrusion at L3-4, L4-5, and L5-S1, most 
pronounced at L4-5 and slightly eccentric to the left, 
causing some compromise of the lateral recesses, left greater 
than the right.  At L5-S1, it is slightly eccentric to the 
right causing some mild compromise of the right lateral 
recess.  

The evidentiary record shows that the veteran failed to 
report for VA orthopedic examination scheduled in May 2001.  

In a letter received from the veteran in July 2001, the 
veteran indicated that he would be willing to report for a VA 
examination if he was provided security while he was there.  

The veteran was advised by letter dated in August 2001, that 
the VA facility was a secure government institution and was 
under 24-hour surveillance by Federal Police, inside and out.  
The veteran was informed in a separate letter, dated in 
August 2001 that he would be notified when an examination 
would be scheduled.  

A Report of Contact dated later in August 2001, reports the 
veteran's statement that he would not report for a VA 
examination at that facility because he feared for his 
safety.  The RO explained the need for the veteran to report 
for the examination, and that the evidence expected from the 
examination was necessary to his claim.  

The record shows that the veteran failed to report for a VA 
examination scheduled in September 2001.  

Copies of records from Village Oaks Family Practice Center, 
received in October 2001, show that the veteran was seen for 
various problems including chronic back pain from January to 
August 2001.  The report indicates that the records were 
copied and released to the veteran at his request for the 
purpose of terminating the patient doctor relationship.  

A response to a request for records from G. T. Barron, M.D., 
Shiland Family Medicine, received in November 2001, indicates 
that the veteran was dismissed as a patient from the 
practice.  The veteran could come by the office and request 
copies of his records, but no other services would be 
rendered.  

A response from V. E. Kerr, M.D., Family Practice, received 
in November 2001 indicated that the veteran was not treated 
during the period 1997 to 1999.  Dr. Kerr indicated that the 
veteran was seen on three occasions in 2000, and that these 
records would be provided upon request.  

A response from VAMC Dublin, GA in December 2001, was to the 
effect that there were no treatment records for the veteran, 
by name or social security number, in the system.  

A Report of Contact, dated in December 2001, indicated that 
all records at VAMC Decatur, GA were forwarded to VAMC 
Columbia in October 1997, and that there were no additional 
records at that facility.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

A review of the record reveals that all necessary 
notification and development actions under the new criteria 
have been complied with.  The veteran has not alleged the 
presence of any additional evidence which would be pertinent 
to his claims for increased ratings.  Through past actions of 
the RO, the veteran has been informed of the applicable 
criteria necessary to substantiate his claim.  Specifically, 
the veteran was informed of the VCAA of 2000 by letter dated 
in May 2001.  The veteran has been notified fully of what 
information needs to be proven in order to prevail in his 
claims for increased ratings.  

Also, the Board remanded the appeal to the RO for additional 
development, and the veteran was afforded an additional 
period of time to submit evidence.  The veteran was scheduled 
for several VA examinations, but failed to report for any of 
them.  The veteran indicated on several occasions that he 
would not report for any VA conducted examinations.  

Inasmuch as the veteran did not report for scheduled VA 
examinations and has indicated that he would not report for 
any future scheduled VA examinations, the Board finds that no 
useful purpose would be served by remanding the appeal to 
afford the veteran another opportunity to cooperate.  The 
Board finds that the VA has complied with its duty to assist 
the veteran to the extent possible.  Accordingly, it is 
determined that the veteran will not be prejudiced by the 
Board proceeding with the adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Right Knee Disability

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with a claim for increase or any 
other original claim (except for an original claim of service 
connection), the claim shall be denied.  

As discussed in the February 2001 remand, the medical 
evidence of record was inadequate for rating purposes.  That 
is, there was insufficient evidence to evaluate the veteran's 
right knee disability.  An additional VA examination is 
necessary to establish entitlement to an increased rating for 
the veteran's service-connected right knee disability.  In 
Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2001).  

The veteran was scheduled for several VA examinations, most 
recently in May and September 2001, but failed to report.  
The veteran was given ample opportunity to report for the 
examinations and was assured of the security at the VA 
medical facilities.  However, the veteran did not report for 
any examinations, and stated that he would never report for 
an examination at a VA medical facility.  In an effort to 
accommodate the veteran, an examination was scheduled at a 
private medical facility in July 1997.  However, prior to the 
examination, the RO was notified by the private doctor that 
because of the actions of the veteran, he would not examine 
the veteran.  The doctor reported that the veteran had called 
several times and had verbally abused and threatened the 
staff and two other physicians.  Therefore, the doctor 
declined to examine the veteran.  

In August 1997, the RO, assigned an increased rating to 30 
percent for the veteran's right knee disability, based on the 
evidence of record.  Similarly, in October 1997, the RO 
granted service connection for residuals of a non-displaced 
fracture of S5, secondary to the right knee disability, and 
assigned a 10 percent evaluation, based on the evidence of 
record.  The veteran appealed the ratings assigned for each 
disability.  

In February 2001, the Board remanded the appeal to the RO, 
largely to afford the veteran another opportunity to report 
for an examination because the evidence of record was 
insufficient to evaluated functional loss for the 
disabilities at issue.  The remand emphasized the need for 
the veteran to report for any scheduled VA examinations and 
the consequences of his failure to do so if one were 
scheduled (38 C.F.R. § 3.655).  In a phone conversation in 
August 2001, the RO informed the veteran of the need for a 
medical examination and the adverse impact his failure to 
report for an examination would have on his claims for 
increase.  Nonetheless, the veteran failed to report for a 
scheduled VA examination in September 2001.  

The purpose of the Board remand was to schedule the veteran 
for a VA examination to evaluate the severity of his right 
knee disability.  The specific level of impairment of the 
veteran's right knee cannot be ascertained without a 
comprehensive examination, which VA attempted to accomplish.  
The available medical evidence of record is limited in scope 
and does not provide sufficient information to evaluate the 
current level of impairment.  Given the veteran's lack of 
cooperation, the Board is left with no alternative but to 
deny the claim for increase for the right knee disability 
pursuant to 38 C.F.R. § 3.655.  When the law is dispositive, 
the Board has no alternative but to deny the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Non-displaced Fracture of S5

As noted above, service connection for non-displaced fracture 
of S5 was established by rating action in October 1997, and a 
10 percent evaluation was assigned, effective from May 6, 
1997, the date of receipt of the veteran's original claim for 
service connection.  38 C.F.R. § 3.400(b)(2) (2001).  The 
veteran disagreed with the evaluation assigned and this 
appeal ensued.  Thereafter, in February 2001, the Board 
remanded the appeal to the RO for additional development 
necessary to determine the degree of impairment of the 
service-connected low back disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with an original claim of service 
connection, the claim shall be rated based on the evidence of 
record.  § 3.655(b).  

In the instant case, the Board remanded the appeal to the RO 
in February 2001, in part, to obtain medical information 
necessary to rate the veteran's service-connected low back 
disability.  The information expected from the examination 
was need to determine the degree of functional loss due to 
pain, on use, and during flare-ups under the provisions of 
38 C.F.R. § 4.40, 4.45, and the ruling in DeLuca.  The 
veteran was informed of the need for him to report for any 
scheduled VA examinations and the consequences of his failure 
to do so if one were scheduled.  The veteran did not report 
for the scheduled orthopedic examinations.  Moreover, the 
veteran stated on several occasions that he would not report 
for any examination scheduled at a VA medical facility.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2001).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
consider functional loss under the provisions of 38 C.F.R. 
§ 4.40 and 4.45, or the holding in DeLuca.  As the current 
evidence of record is inadequate to consider functional loss, 
the Board will not address this subject, and will proceed to 
adjudicate the veteran's claim for a rating in excess of 10 
percent based on the evidence of record.  

The veteran is currently assigned a 10 percent evaluation for 
his low back disability under Diagnostic Code (DC) 5285-5295.  
Under DC 5285, which pertains to residuals of a fracture to 
the vertebra, the criteria are as follows:  

Vertebra, fracture of, residuals:
  With cord involvement, bedridden, or 
    requiring long leg braces.............................  
100
  Consider special monthly compensation; 
    with lesser involvements rate for 
limited 
    motion, nerve paralysis.  
  Without cord involvement; abnormal 
mobility 
    requiring neck...........................................  60
   brace (jury 
mast)....................................
........
  In other cases rate in accordance with 
definite limited   motion or muscle 
spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  

Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  

DC 5295 provides as follows:  

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwaite's sign, marked limitation of forward bending 
in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion..............................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position.........................................  20
With characteristic pain on 
motion..............................................................  10   
  With slight subjective symptoms 
only........................................................   0   

The medical evidence shows the veteran's low back disability 
is manifested principally by complaints of pain and 
limitation of motion.  While the veteran was seen on an 
outpatient basis on several occasions, there are few clinical 
findings pertaining to his low back disability.  In April 
1993, shortly after the veteran injured his back, VA 
outpatient records show good strength in both lower 
extremities with no sciatica.  In June 1993, there was some 
tightness of the superior trapezius muscle without muscle 
spasm.  The remainder of the medical evidence of record shows 
only complaints of pain, but no specific clinical findings 
pertaining to the sacroiliac disability.  At the personal 
hearing in November 2000, the veteran testified that his 
primary complaint was pain.  He also testified that although 
he had constant pain in his lower back, he could bend over 
and pick an object off the floor.  

The Board has accepted these findings as the general state of 
the veteran's functional impairment due to low back pain and 
concludes that these indicate no more than mild limitation of 
lumbar spine motion.  The veteran's assertion that he can 
bend to the floor shows that he has good range of motion.  
There is no evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion in the standing 
position, and no evidence of cord involvement, nor evidence 
of demonstable deformity  While the evidence of record shows 
that the veteran has significant problems relating to his 
lumbar and cervical spine, apparently the residuals from an 
automobile accident in 1993, these segments of the spine are 
not service connected and can not be considered in the 
evaluation of his service-connected non-displaced fracture of 
S5.  

Applying DC's 5285 and 5295 to the facts of the case, the 
objective assessment of the veteran's present impairment does 
not suggest that he has sufficient symptoms so as to warrant 
a rating in excess of 10 percent since service connection was 
granted.  Hence, the veteran's appeal is denied.  


ORDER

An increased rating for service-connected postoperative 
residuals of right knee medial meniscus with degenerative 
changes is denied.  

A rating in excess of 10 percent for service-connected 
residuals of non-displaced fracture of S5 is denied.  


REMAND

In his substantive appeal of the issue of service connection 
for residuals of a right thumb injury (VA Form 9), received 
in December 2001, the veteran checked the box indicating that 
he wished to appear at a hearing before a member of the Board 
at the RO.  

By letter dated in December 2001, the veteran was informed 
that there was a backlog of travel Board hearing requests.  
To expedite his appeal, the veteran was given the choice of a 
Videoconference hearing, a hearing before a member of the 
Board either at the RO or in Washington, D.C., or an RO 
hearing.  The veteran did not respond to the request for 
clarification.  However, in a Statement of Accredited 
Representation in Appealed Case (VA Form 646), dated in 
January "2001", the representative indicated that the 
veteran wished to provide testimony at a Travel Board 
hearing.  It does not appear from the record as currently 
constituted, that any action has been taken on the veteran's 
request for a personal hearing.  

In light of the veteran's request for a Travel Board hearing, 
this issue must be referred back to the RO for appropriate 
action as provided for under 38 C.F.R. §§ 20.702(a), 20.703 
(2001).  

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  
After the opportunity for a Board hearing 
has been given, the case should then be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



